UGI Utilities, Inc.

5.753% Senior Notes due 2016 and 6.206% Senior Notes due 2036

Purchase Agreement

New York, New York

September 12, 2006



    CREDIT SUISSE SECURITIES (USA) LLC



    WACHOVIA CAPITAL MARKETS, LLC

As Representatives of the
Several Initial Purchasers named in Schedule I hereto



    c/o Credit Suisse Securities (USA) LLC



    Eleven Madison Avenue



    New York, NY 10010-3629

Ladies and Gentlemen:

UGI Utilities, Inc., a Pennsylvania corporation (the “Issuer”), proposes to sell
to the several initial purchasers named in Schedule I hereto (the “Initial
Purchasers”), for whom you (each, a “Representative,” and collectively, the
“Representatives”) are acting as representative, $175,000,000 aggregate
principal amount of its 5.753% Senior Notes due 2016 (the “2016 Notes”) and
$100,000,000 aggregate principal amount of its 6.206% Senior Notes due 2036 (the
“2036 Notes,” together with the 2016 Notes, the “Securities”), to be issued
under an indenture, dated as of August 1, 1993 (the “Base Indenture”), between
the Issuer and U.S. Bank National Association, successor trustee to Wachovia
Bank, National Association (formerly First Union Bank, and, prior to that, First
Fidelity Bank, National Association), as trustee (the “Trustee”), as
supplemented by a First Supplemental Indenture dated as of September 15, 2006
for the 2016 Notes and the 2036 Notes (the “Supplemental Indenture,” together
with the Base Indenture, the “Indenture”), on a private placement basis pursuant
to an exemption under Section 4(2) of the United States Securities Act of 1933,
as amended (the “Securities Act”).

The holders of the Securities will be entitled to the benefits of a Registration
Rights Agreement dated as of September 15, 2006 among the Issuer and the Initial
Purchasers (the “Registration Rights Agreement”), pursuant to which the Issuer
agrees to file a registration statement with the United States Securities and
Exchange Commission (the “Commission”) registering the exchange of the
Securities under the Securities Act.

Any reference herein to any Preliminary Offering Circular or the Final Offering
Circular (each as defined below) shall be deemed to refer to and include the
documents incorporated by reference therein which were filed under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), on or before
the Applicable Time or the issue date of any Preliminary Offering Circular or
the Final Offering Circular, as the case may be; and any reference herein to the
terms “amend,” “amendment” or “supplement” with respect to any Preliminary
Offering Circular or the Final Offering Circular shall be deemed to refer to and
include the filing of any document under the Exchange Act after the Applicable
Time or the issue date of any Preliminary Offering Circular or the Final
Offering Circular, as the case may be, which will be deemed to be incorporated
therein by reference. Certain terms used herein are defined in Section 20
hereof.

1. Representations and Warranties. The Issuer represents and warrants to, and
agrees with, each Initial Purchaser as set forth below in this Section 1.

(a) A preliminary offering circular dated September 11, 2006 (the “Preliminary
Offering Circular”) relating to the Securities to be offered by the Initial
Purchasers and a final offering circular (the “Final Offering Circular”)
disclosing the offering price and other final terms of the Securities and dated
as of the date of this Agreement (even if finalized and issued subsequent to the
date of this Agreement) have been or will be prepared by the Issuer. As of the
date of this Agreement and on the Closing Date, as defined in Section 3 hereof,
the Final Offering Circular does not and will not include any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. The preceding
sentence does not apply to statements in or omissions from the Preliminary or
Final Offering Circular based upon written information furnished to the Issuer
by any Initial Purchaser through the Representatives specifically for use
therein, it being understood and agreed that the only such information furnished
by or on behalf of any Initial Purchaser consists of the information described
as such in Section 9(b) hereof.

(b) Except as disclosed in the General Disclosure Package, as of the Applicable
Time, the Issuer’s Annual Report on Form 10-K most recently filed with the
Commission and all subsequent reports which have been filed by the Issuer with
the Commission or sent to shareholders pursuant to the Exchange Act
(collectively, the “Exchange Act Reports”) did not, at their time of filing,
include any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. Such documents, when they were filed
with the Commission, conformed in all material respects to the requirements of
the Exchange Act and the rules and regulations of the Commission thereunder.

(c) As of the Applicable Time, (i) the General Disclosure Package, and (ii) any
individual Supplemental Marketing Material (as hereinafter defined), when
considered together with the General Disclosure Package, does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The preceding sentence does not apply to
statements in or omissions from the General Disclosure Package or any
Supplemental Marketing Material based upon and in conformity with written
information furnished to the Issuer by any Initial Purchaser through the
Representatives specifically for use therein, it being understood and agreed
that the only such information furnished by or on behalf of any Initial
Purchaser consists of the information described as such in Section 9(b) hereof.

(d) The Issuer has been duly incorporated and is a presently subsisting
corporation under the laws of the Commonwealth of Pennsylvania, with corporate
power and authority to own its properties and conduct its business as described
in the General Disclosure Package; and the Issuer is qualified to do business as
a foreign corporation in good standing in such other jurisdictions where the
nature of its properties or conduct of its business requires such
qualification,, other than where the failure to be so qualified would not,
individually or in the aggregate have a material adverse effect on the condition
(financial or other), business, properties or results of operations of the
Issuer and its subsidiaries taken as a whole (“Material Adverse Effect”).

(e) UGI Penn Natural Gas, Inc. (“Penn Natural”) has been duly incorporated and
is a presently subsisting corporation under the laws of the Commonwealth of
Pennsylvania, with corporate power and authority to own its properties and
conduct its business as described in the General Disclosure Package; and Penn
Natural is duly qualified to do business as a foreign corporation in good
standing in such other jurisdictions where the nature of its properties or
conduct of its business requires such qualification, other than where the
failure to be so qualified would not, individually or in the aggregate have a
Material Adverse Effect; all of the issued and outstanding capital stock of Penn
Natural has been duly authorized and validly issued and is fully paid and
nonassessable; and the capital stock of Penn Natural owned by the Issuer,
directly or through subsidiaries, is owned free from liens, encumbrances and
defects.

(f) As of the Closing Date, except for Penn Natural, the Issuer does not have
any subsidiary that is a “significant subsidiary” within the meaning of
Rule 1-02 of Regulation S-X.

(g) Each of the Issuer and Penn Natural is not in violation of the provisions of
its articles of incorporation or by-laws. Neither the Issuer nor any of its
material subsidiaries is in breach, default or violation in the performance or
observance of any obligation, agreement, covenant or condition contained in any
bond, debenture, note or any other evidence of indebtedness or in any material
contract, indenture, mortgage, deed of trust, loan or credit agreement, lease or
other agreement or instrument to which the Issuer or any of its material
subsidiaries is a party or by which it or any of them may be bound or to which
any of the material properties or assets of the Issuer or any of its material
subsidiaries is subject, except such breach, default or violation as would not,
individually or in the aggregate, have a Material Adverse Effect. The execution,
delivery and performance of the Indenture, this Agreement and the Registration
Rights Agreement do not, and the completion, execution and issuance of each
particular Security in accordance with the Indenture, the sale by the Issuer of
such Security in accordance with this Agreement, the issuance of the Exchange
Securities (as defined in the Registration Rights Agreement) in accordance with
the Registration Rights Agreement and compliance with the terms and provisions
thereof will not, result in a breach or violation of any of the terms and
provisions of, or constitute a default under, (i) any statute or any rule,
regulation or order of any governmental agency or body or any court, domestic or
foreign, having jurisdiction over the Issuer, (ii) any material agreement or
instrument to which the Issuer or any material subsidiary of the Issuer is a
party or by which the Issuer or any such subsidiary is bound or to which any of
the material properties of the Issuer or any such subsidiary is subject, except
such breach or violation as would not, individually or in the aggregate, have a
Material Adverse Effect, or (iii) the charter or by-laws of the Issuer, and the
Issuer has full power and authority to authorize, issue and sell the Securities
as contemplated by this Agreement.

(h) Except for the registration of the securities certificate relating to the
Securities by the Pennsylvania Public Utility Commission (the “PUC”), which
registration has been obtained by order of the PUC dated August 17, 2006 (the
“PUC Order”), no consent, approval, authorization, or order of, or filing with,
any governmental agency or body or any court is required for the consummation of
the transactions contemplated by this Agreement and the Registration Rights
Agreement in connection with the issuance and sale of the Securities or the
Exchange Securities by the Issuer, except for the filing of the Exchange Offer
Registration Statement or the Shelf Registration Statement (each as defined in
the Registration Rights Agreement), qualification of the Trustee, and order of
the Commission declaring the Exchange Offer Registration Statement or the Shelf
Registration Statement effective, and except for such as will be obtained and
made under the Securities Act and the Trust Indenture Act and such as may be
required under state securities laws, which, if not obtained or made, would not,
individually or in the aggregate, have a Material Adverse Effect.

(i) Except as disclosed in the General Disclosure Package, since the date of the
latest audited financial statements included or incorporated by reference in the
General Disclosure Package, there has been no material adverse change, nor any
development or event involving a prospective material adverse change, in the
financial condition, business, properties, results of operations or prospects of
the Issuer and its subsidiaries taken as a whole, and, except as disclosed in
the General Disclosure Package, there has been no dividend or distribution of
any kind declared, paid or made by the Issuer on any class of its capital stock,
except for a dividend of $10,161,000 on the outstanding shares of the Issuer’s
common stock declared and paid on July 28, 2006.

(j) PricewaterhouseCoopers LLP, who have audited certain of the Issuer’s
financial statements, is an independent registered public accounting firm as
required by the Securities Act and the rules and regulations promulgated
thereunder and registered with the Public Company Accounting Oversight Board.

(k) PricewaterhouseCoopers LLP, who have audited certain of the financial
information of the PG Energy Business of Southern Union Company (the “PG Energy
Business”), is an independent registered public accounting firm as required by
the Securities Act and the rules and regulations promulgated thereunder and
registered with the Public Company Accounting Oversight Board.

(l) (i) The financial statements of the Issuer incorporated by reference in the
General Disclosure Package present fairly, in all material respects, the
financial position of the Issuer and its consolidated subsidiaries as of the
dates shown and its results of operations and cash flows for the periods shown,
and, except as otherwise disclosed in the General Disclosure Package, such
financial statements have been prepared in conformity with generally accepted
accounting principles in the United States consistently applied throughout the
periods involved except as may be stated in the notes thereto; the information
set forth in the Offering Circular under the caption “Summary Financial Data”
presents fairly, in all material respects, on the basis stated in the Offering
Circular, the information included therein; the assumptions used in preparing
the pro forma financial statements incorporated by reference in the General
Disclosure Package provide a reasonable basis for presenting the significant
effects directly attributable to the transactions or events described therein,
the related pro forma adjustments give appropriate effect to those assumptions,
the pro forma columns therein reflect the proper application of those
adjustments to the corresponding historical financial statement amounts, and the
pro forma financial statements incorporated by reference in the General
Disclosure Package comply as to form in all material respects with the
applicable accounting requirements of Regulation S-X under the Securities Act.

(ii) The combined statement of assets to be acquired and liabilities to be
assumed of the PG Energy Business as of the dates shown and the combined
statements of revenue and certain expenses for the specified periods, which are
incorporated by reference in the General Disclosure Package, present fairly, in
all material respects, the assets to be acquired and liabilities to be assumed
of the PG Energy Business as of such dates and the related revenues and certain
expenses for the specified periods, and such statements have been prepared in
conformity with generally accepted accounting principles in the United States.

(m) The Issuer maintains a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorization; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles in the United States
and to maintain accountability for assets; (iii) access to assets is permitted
only in accordance with management’s general or specific authorization; and
(iv) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences.

(n) The Issuer has established and maintains disclosure controls and procedures
(as such term is defined in Rule 13a-15(e) and 15(d)-15(e) under the Exchange
Act), which (i) are designed to ensure that material information required to be
disclosed by the Issuer in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms; and (ii) include, without
limitation, controls and procedures designed to ensure that information required
to be disclosed in the reports it files or submits under the Exchange Act is
accumulated and communicated to the Issuer’s management, including its principal
executive officer and principal financial officer, as appropriate to allow
timely decisions regarding required disclosure.

(o) This Agreement has been duly authorized, executed and delivered by the
Issuer.

(p) The Registration Rights Agreement has been duly authorized, executed and
delivered by the Issuer and, assuming due authorization, execution and delivery
thereof by the Initial Purchasers, constitutes a valid and binding obligation of
the Issuer enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.

(q) The Indenture has been duly authorized, executed and delivered by the Issuer
and duly qualified under the Trust Indenture Act and constitutes a valid and
binding obligation of the Issuer enforceable in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.

(r) The Securities have been duly authorized and, when the Securities will have
been duly executed by the Issuer in accordance with the terms of the Indenture,
assuming due authentication of the Securities by the Trustee, upon delivery
against payment for the Securities pursuant to this Agreement, will be validly
issued and delivered, will be consistent with the information in the General
Disclosure Package and will conform to the description thereof contained in the
Final Offering Circular and will constitute valid and binding obligations of the
Issuer enforceable in accordance with their terms, except as such enforceability
may be limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.

(s) The Exchange Securities (as defined in the Registration Rights Agreement)
have been, or as of the Registered Exchange Offer (as defined in the
Registration Rights Agreement) will have been, duly authorized and, when duly
executed by the Issuer in accordance with the terms of the Indenture, assuming
due authentication of the Exchange Securities by the Trustee, upon exchange for
the Initial Securities (as defined in the Registration Rights Agreement), will
be validly issued and delivered and will constitute valid and binding
obligations of the Issuer enforceable in accordance with their terms, except as
such enforceability may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles; and
the Exchange Securities shall conform to the description thereof contained in
the Registration Statement (as defined in the Registration Rights Agreement).

(t) At or before the Closing Date, the Issuer shall issue $275.0 million of the
Securities pursuant to the terms stated in the General Disclosure Package and
the Final Offering Circular, and shall use such proceeds as set forth in the
General Disclosure Package and the Final Offering Circular.

(u) Except as disclosed in the General Disclosure Package, the Issuer possesses
adequate certificates, authorities or permits issued by appropriate governmental
agencies or bodies necessary to conduct the business now operated by it and has
not received any notice of proceedings relating to the revocation or
modification of any such certificate, authority or permit that would reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

(v) Except as disclosed in the General Disclosure Package, there are no pending
actions, suits or proceedings against or affecting the Issuer or any of its
material properties that would reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, or would materially and adversely
affect the ability of the Issuer to perform its obligations under the Indenture,
this Agreement or the Registration Rights Agreement; and no such actions, suits
or proceedings are, to the Issuer’s knowledge, threatened.

(w) Except as disclosed in the General Disclosure Package, the Issuer and its
subsidiaries have good and marketable title to all real properties and all other
properties and assets owned by them, except where the failure to have such title
would not, individually or in the aggregate, have a Material Adverse Effect, in
each case free from liens, encumbrances and defects except those described in
the General Disclosure Package or which are not material in amount; and except
as disclosed in the General Disclosure Package, the Issuer and its material
subsidiaries occupy or hold any leased real or personal property under valid and
enforceable leases with no exceptions that would materially interfere with the
conduct of the business of the Issuer.

(x) Except as disclosed in the General Disclosure Package, no labor dispute with
the employees of the Issuer or any subsidiary exists or, to the knowledge of the
Issuer, is imminent that would reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

(y) Except as disclosed in the General Disclosure Package, neither the Issuer
nor any of its subsidiaries is: in violation of any statute or any rule,
regulation, decision or order of any governmental agency or body or any court,
domestic or foreign, relating to the use, disposal or release of hazardous or
toxic substances or relating to the protection or restoration of the environment
or human exposure to hazardous or toxic substances (collectively, “environmental
laws”); owns or operates any real property contaminated with any substance that
is subject to any environmental laws; is liable for any off-site disposal or
contamination pursuant to any environmental laws; or is subject to any claim
relating to any environmental laws, which violation, contamination, liability or
claim would have, individually or in the aggregate, a Material Adverse Effect;
and, except as disclosed in the General Disclosure Package, the Issuer is not
aware of any pending investigation which might lead to such a claim.

(z) The Issuer and its subsidiaries and any “employee benefit plan” (as defined
under the Employee Retirement Income Security Act of 1974, as amended, and the
regulations and published interpretations thereunder (collectively, “ERISA”))
established or maintained by the Issuer, its subsidiaries or their “ERISA
Affiliates” (as defined below) are in compliance in all material respects with
ERISA. “ERISA Affiliate” means, with respect to the Issuer or a subsidiary, any
member of any group of organizations described in Sections 414, or of the
Internal Revenue Code of 1986, as amended, and the regulations and published
interpretations thereunder (the “Code”) of which the Issuer or such subsidiary
is a member. No “reportable event” (as defined under ERISA) that would,
individually or in the aggregate, have a Material Adverse Effect has occurred or
is reasonably expected to occur with respect to any “employee benefit plan”
established or maintained by the Issuer, its subsidiaries or any of their ERISA
Affiliates. No “employee benefit plan” established or maintained by the Issuer,
its subsidiaries or any of their ERISA Affiliates, if such “employee benefit
plan” were terminated, would have any “amount of unfunded benefit liabilities”
(as defined under ERISA) that would, individually or in the aggregate, have a
Material Adverse Effect. Neither the Issuer, its subsidiaries nor any of their
ERISA Affiliates has incurred or reasonably expects to incur any liability under
Title IV of ERISA with respect to termination of, or withdrawal from, any
“employee benefit plan” or Sections 412, 4971, 4975 or 4980B of the Code. Each
“employee benefit plan” established or maintained by the Issuer, its
subsidiaries or any of their ERISA Affiliates that is intended to be qualified
under Section 401 of the Code is so qualified and nothing has occurred, whether
by action or failure to act, which would cause the loss of such qualification.

(aa) The Issuer is not an open-end investment company, unit investment trust or
face-amount certificate company that is or is required to be registered under
Section 8 of the United States Investment Company Act of 1940 (the “Investment
Company Act”); and the Issuer is not and, after giving effect to the offering
and sale of the Securities and the application of the proceeds thereof as
described in the General Disclosure Package, will not be an “investment company”
as defined in the Investment Company Act.

(bb) The PUC Order approving the issuance of the Securities has been duly issued
and remains in full force and effect without amendment or modification and is
not the subject of any appeal or other proceeding.

(cc) The order of the PUC approving of the acquisition of the PG Energy Business
by the Issuer (the “Acquisition”) dated August 18, 2006 (the “Acquisition
Order”) has been duly issued and remains in full force and effect without
amendment or modification and, to the Issuer’s knowledge and except as disclosed
in the General Disclosure Package, is not the subject of any appeal or other
proceeding that would have a Material Adverse Effect or a material adverse
effect on the timely consummation of the Acquisition.

(dd) The Issuer will comply with all applicable securities and other laws, rules
and regulations, including, without limitation, the Sarbanes-Oxley Act of 2002,
except to the extent that any non-compliance will not have a material adverse
affect on the Issuer and its subsidiaries when taken as a whole.

(ee) Except as disclosed in the General Disclosure Package, there are no
contracts, agreements or understandings between the Issuer or its subsidiaries
and any person granting such person the right to include securities of the
Issuer with the Exchange Securities to be registered in a registration statement
pursuant to the Registration Rights Agreement.

(ff) The Issuer is subject to the reporting requirements of either Section 13 or
Section 15(d) of the Exchange Act and files reports with the Commission on the
Electronic Data Gathering, Analysis, and Retrieval (EDGAR) system.

(gg) No securities of the same class (within the meaning of Rule 144A(d)(3)
under the Securities Act) as the Securities are listed on any national
securities exchange that is registered under Section 6 of the Exchange Act or
quoted in a U.S. automated inter-dealer quotation system.

(hh) No registration under the Securities Act of the Securities is required for
the sale of the Securities to the Initial Purchasers as contemplated hereby or
for the offer of the Securities (the “Exempt Resales”) assuming (i) that the
purchasers who buy the Securities in the Exempt Resales are “qualified
institutional buyers” (“QIBs”), as defined in Rule 144A of the Securities Act
(“Rule 144A”), and (ii) the accuracy of the Initial Purchasers’ representations
regarding the absence of a general solicitation in connection with the sale of
the Securities to the Initial Purchasers and the Exempt Resales contained
herein.

(ii) Neither the Issuer, nor any of its affiliates, nor any person acting on its
or their behalf (i) has, within the six-month period prior to the date hereof,
offered or sold in the United States or to any U.S. person (as such terms are
defined in Regulation S under the Securities Act) the Securities or any security
of the same class or series as the Securities or (ii) has offered or will offer
or sell the Securities in the United States by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) under the
Securities Act. The Issuer has not entered and will not enter into any
contractual arrangement with respect to the distribution of the Securities
except for this Agreement.

The Issuer acknowledges that the Initial Purchasers and, for purposes of the
opinions to be delivered to the Initial Purchasers pursuant to Section 6 hereof,
counsel to the Issuer and counsel to the Initial Purchasers will rely upon the
accuracy and truth of the foregoing representations and hereby consent to such
reliance.

2. Purchase and Sale. Subject to the terms and conditions and in reliance upon
the representations and warranties herein set forth, the Issuer agrees to sell
to each Initial Purchaser, and each Initial Purchaser agrees, severally and not
jointly, to purchase from the Issuer, at the purchase prices of 99.350% of the
principal amount of the 2016 Notes and 99.125% of the principal amount of the
2036 Notes, the respective principal amounts of the 2016 Notes and the 2036
Notes set forth opposite such Initial Purchaser’s name in Schedule I hereto.

3. Delivery and Payment. Delivery of the Securities shall be made to the
Representatives for the respective accounts of the several Initial Purchasers
against payment by the several Initial Purchasers through the Representatives of
the purchase price thereof to or upon the order of the Issuers by wire transfer
payable in same-day funds to an account specified by the Issuers. The Issuer
will deliver against payment of the purchase price the Securities in the form of
two or more permanent global Securities in definitive form (the “Global
Securities”) deposited with the Trustee as custodian for The Depository Trust
Company (“DTC”) and registered in the name of Cede & Co., as nominee for DTC.
Interests in any permanent global Securities will be held only in book-entry
form through DTC, except in the limited circumstances described in the Final
Offering Circular. Payment for the Securities shall be made by the Initial
Purchasers in Federal (same day) funds by wire transfer to an account at a bank
acceptable to Credit Suisse at the office of Shearman & Sterling LLP, 599
Lexington Avenue, New York, NY 10022, at 9:00 a.m., New York time, on
September 15, 2006, or at such other time not later than seven full business
days thereafter as the Representatives and the Issuer determine (such date and
time of delivery and payment for the Securities being herein called the “Closing
Date”), against delivery to the Trustee as custodian for DTC of the Global
Securities representing all of the Securities. The Global Securities will be
made available for checking at the above office of Shearman & Sterling LLP at
least 24 hours prior to the Closing Date.

4. Representations by Initial Purchasers.

(a) Each Initial Purchaser severally represents and warrants to the Issuer that
it is an “accredited investor” within the meaning of Regulation D under the
Securities Act.

(b) Each Initial Purchaser severally acknowledges that the Securities have not
been registered under the Securities Act and may not be offered or sold within
the United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from the registration requirements of the Securities
Act. Each Initial Purchaser severally represents and agrees that it has offered
and sold the Securities, and will offer and sell the Securities as part of its
distribution at any time only in accordance with Rule 144A. Accordingly, neither
such Initial Purchaser nor its affiliates, nor any persons acting on its or
their behalf, have engaged or will engage in any directed selling efforts with
respect to the Securities; and such Initial Purchaser, its affiliates and all
persons acting on its or their behalf have complied and will comply with the
offering conditions of Rule 144A.

(c) Each Initial Purchaser severally agrees that it and each of its affiliates
has not entered and will not enter into any contractual arrangement with respect
to the distribution of the Securities except for any such arrangements with the
other Initial Purchasers or affiliates of the other Initial Purchasers or with
the prior written consent of the Issuer.

(d) Each Initial Purchaser severally agrees that it and each of its affiliates
will not offer or sell the Securities in the United States by means of any form
of general solicitation or general advertising within the meaning of Rule 502(c)
under the Securities Act, including, but not limited to (i) any advertisement,
article, notice or other communication published in any newspaper, magazine or
similar media or broadcast over television or radio, or (ii) any seminar or
meeting whose attendees have been invited by any general solicitation or general
advertising. Each Initial Purchaser severally agrees, to deliver either with the
confirmation of such resale or otherwise prior to settlement of such resale a
notice to the effect that the resale of such Securities has been made in
reliance upon the exemption from the registration requirements of the Securities
Act provided by Rule 144A.

(e) The Initial Purchasers acknowledge that the Issuer and, for purposes of the
opinions to be delivered to the Initial Purchasers pursuant to Section 7 hereof,
counsel to the Issuer and counsel to the Initial Purchasers will rely upon the
accuracy and truth of the foregoing representations and hereby consent to such
reliance

5. Certain Agreements of the Issuer. The Issuer agrees with the several Initial
Purchasers that:

(a) The Issuer will advise the Representatives promptly of any proposal to amend
or supplement the Preliminary or Final Offering Circular and will not effect
such amendment or supplementation without the Representatives’ consent (which
consent shall not be unreasonably withheld). If, at any time prior to the time
the Representatives shall have notified the Issuer of the completion of the
resale of the Securities by the Initial Purchasers, there occurs an event or
development as a result of which any information included or incorporated by
reference in the Preliminary or Final Offering Circular, the General Disclosure
Package or any Supplemental Marketing Material included or would include an
untrue statement of a material fact or omitted or would omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances prevailing at such time, not misleading, or if it is necessary
at any such time to amend or supplement the Preliminary or Final Offering
Circular, the General Disclosure Package or any Supplemental Marketing Material
to comply with any applicable law, the Issuer promptly will notify each
Representative of such event and promptly will prepare, at its own expense, an
amendment or supplement which will correct such statement or omission or effect
such compliance. Neither the Representatives’ consent to, nor the Initial
Purchasers’ delivery to offerees or investors of, any such amendment or
supplement shall constitute a waiver of any of the conditions set forth in
Section 6. The first sentence of this subsection does not apply to statements in
or omissions from any information included or incorporated by reference in the
Preliminary or Final Offering Circular, the General Disclosure Package or any
Supplemental Marketing Material based upon and in conformity with written
information furnished to the Issuer by any Initial Purchaser through the
Representatives specifically for use therein, it being understood and agreed
that the only such information furnished by or on behalf of any Initial
Purchaser consists of the information described as such in Section 9(b) hereof.

(b) The Issuer will furnish to each Representative copies of the Preliminary
Offering Circular, each other document comprising a part of the General
Disclosure Package, the Final Offering Circular, all amendments and supplements
to such documents and each item of Supplemental Marketing Material, in each case
as soon as available and in such quantities as the Representatives shall
reasonably request. At any time when the Issuer is not subject to Section 13 or
15(d) of the Exchange Act, the Issuer will promptly furnish or cause to be
furnished to the Representatives, and, upon request, to each of the other
Initial Purchasers and, upon request of holders and prospective purchasers of
the Securities, to such holders and purchasers, copies of the information
required to be delivered to holders and prospective purchasers of the Securities
pursuant to Rule 144A(d)(4) under the Securities Act (or any successor provision
thereto) in order to permit compliance with Rule 144A in connection with resales
by such holders of the Securities. The Issuer will pay the expenses of printing
and distributing to the Initial Purchasers all such documents.

(c) The Issuer will cooperate with the Representatives in connection with the
qualification of the Securities for sale and the determination of their
eligibility for investment under the laws of such jurisdictions in the United
States as the Representatives designate on or prior to the date hereof and will
continue such qualification in effect for so long as required for the exempt
resale of the Securities by the Initial Purchasers (but not later than the
effectiveness of the Exchange Offer Registration Statement or the Shelf
Registration Statement, as applicable); provided, however, that the Issuer will
not be required to register or qualify as a foreign corporation where it is not
now so registered or qualified or to take any action that would subject it to
the service of process in suits or taxation, other than as to matters and
transactions relating to the exempt resale of the Securities by the Initial
Purchasers, in any jurisdiction where it is not now so subject.

(d) During the period of two years after the Closing Date, the Issuer will, upon
request, furnish to each of the Representatives, each of the other Initial
Purchasers and any holder of Securities, a copy of the restrictions on transfer
applicable to the Securities.

(e) During the period of two years after the Closing Date, the Issuer will not,
and will not permit any of its affiliates (as defined in Rule 144 under the
Securities Act) to, resell any of the Securities that have been reacquired by
any of them.

(f) Subject to the Initial Purchasers’ compliance with their representations and
warranties and agreements set forth in Section 4 hereof, the Issuer consents to
the use of the Preliminary Offering Circular, any other documents comprising any
part of the General Disclosure Package, the Final Offering Circular and any
amendments and supplements thereto required pursuant to Section 5(a) hereto, by
the Initial Purchasers; provided, however, that such consent is given solely in
connection with the offer and sale of the Securities pursuant to and in
accordance with the terms of this Agreement.

(g) Except as contemplated in the Registration Rights Agreement, none of the
Issuer or any of its affiliates, nor any person acting on its or their behalf
(other than the Representatives or any of their affiliates, as to whom the
Issuer expresses no opinion) will, directly or indirectly, make offers or sales
of any security, or solicit offers to buy any security, under circumstances that
would require the registration of the Securities under the Securities Act.

(h) During the period of two years after the Closing Date, the Issuer will not
be or become, an open-end investment company, unit investment trust or
face-amount certificate company that is or is required to be registered under
Section 8 of the Investment Company Act.

(i) The Issuer will pay for all reasonable expenses incidental to the
performance of its obligations under this Agreement, the Indenture and the
Registration Rights Agreement, including (i) the fees and expenses of the
Trustee and its professional advisers; (ii) all expenses in connection with the
execution, issue, authentication and initial delivery of the Securities and, as
applicable, the Exchange Securities, the preparation and printing of this
Agreement, the Registration Rights Agreement, the Securities, the Indenture, the
Preliminary Offering Circular, any other documents comprising any part of the
General Disclosure Package, the Final Offering Circular, all amendments and
supplements thereto, each item of Supplemental Marketing Material and any other
document relating to the issuance, offer, sale and delivery of the Securities
and as applicable, the Exchange Securities; (iii) the cost of any advertising
approved in advance by the Issuer in connection with the issue of the
Securities; (iv) any expenses (including reasonable fees and disbursements of
counsel) incurred in connection with qualification of the Securities or the
Exchange Securities for sale under the laws of such jurisdictions in the United
States as the Representatives designate in accordance with Section 5(c) hereof
and the printing of memoranda relating thereto; (v) any fees charged by
investment rating agencies for the rating of the Securities or the Exchange
Securities; and (vi) for expenses incurred in distributing the Preliminary
Offering Circular, any other documents comprising any part of the General
Disclosure Package, the Final Offering Circular (including any amendments and
supplements thereto) and any Supplemental Marketing Material to the Initial
Purchasers.

It is understood that, except as otherwise provided in this Agreement, the
Initial Purchasers will pay all their own costs and expenses, including (i) the
fees of their counsel, (ii) transfer taxes on any exempt resale of the
Securities by them, and (iii) the transportation and other expenses incurred by
the Initial Purchasers in connection with attending or hosting meetings with or
making presentations to prospective purchasers of the Securities from the
Initial Purchasers. The Issuer acknowledges that it has advised the Initial
Purchasers that it does not intend to conduct any “roadshow” or other meeting
with or presentation to prospective purchasers of the Securities from the
Initial Purchasers that would result in the incurrence of any expenses referred
to in clause (iii) of the preceding sentence.

(j) The Issuer will not, without the prior written consent of each
Representative, from the date of this Agreement until the Closing Date, offer,
sell, contract to sell, pledge or otherwise dispose of, directly or indirectly,
or file with the Commission a registration statement under the Securities Act
relating to, any debt securities issued or guaranteed by the Issuer which mature
more than one year after the Closing Date, which are substantially similar to
the Securities and are denominated in the same currency as the Securities, or
publicly disclose the intention to make any such offer, sale, pledge,
disposition or filing. The Issuer will not at any time offer, sell, contract to
sell, pledge or otherwise dispose of, directly or indirectly, any securities
under circumstances where such offer, sale, pledge, contract or disposition
would cause the exemption afforded by Section 4(2) of the Securities Act to
cease to be applicable to the offer and sale of the Securities.

(k) The Issuer will apply the net proceeds from the sale of the Securities as
set forth under “Use of Proceeds” in the General Disclosure Package and the
Final Offering Circular.

(l) The Issuer will cooperate with the Initial Purchasers and use its best
efforts to permit the Securities to be eligible for clearance and settlement
through the facilities of DTC.

(m) The Issuer will promptly notify each Representative, up to and including the
Closing Date, of any downgrading in the rating of any debt securities of the
Issuer or any known proposal to downgrade the rating of any debt securities of
the Issuer by any “nationally recognized statistical rating organization” (as
defined for purposes of Rule 436(g) under the Act), or any public announcement
that any such organization has under surveillance or review its rating of any
debt securities of the Issuer (other than an announcement with positive
implications of a possible upgrading, and no implication of a possible
downgrading of such rating), as soon as the Issuer learns of such downgrading,
proposal to downgrade or public announcement.

6. Free Writing Communications.

(a) The Issuer represents and agrees that, unless it obtains the prior consent
of the Representatives, and each Initial Purchaser represents and agrees that,
unless it obtains the prior consent of the Issuer and the Representatives, it
has not made and will not make any offer relating to the Securities that would
constitute an Issuer Free Writing Communication.

(b) The Issuer consents to the use by any Initial Purchaser of a Free Writing
Communication that (i) contains only (A) information describing the preliminary
terms of the Securities or their offering or (B) information that describes the
final terms of the Securities or their offering and that is included in the
Terms Communication or is included in or is subsequently included in the Final
Offering Circular or (ii) does not contain any material information about the
Issuer or its securities that was provided by or on behalf of the Issuer, it
being understood and agreed that any such Free Writing Communication referred to
in clause (i) or (ii) shall not be an Issuer Free Writing Communication for
purposes of this Agreement.

7. Conditions to the Obligations of the Initial Purchasers. The obligations of
the Initial Purchasers to purchase the Securities shall be subject to the
accuracy of the representations and warranties on the part of the Issuer
contained herein as of the Applicable Time and the Closing Date, to the accuracy
of the statements of the Issuer made in any certificates pursuant to the
provisions hereof, to the performance by the Issuer of its obligations hereunder
and to the following additional conditions:

(a) Subsequent to the execution and delivery of this Agreement, there shall not
have occurred (i) any change, or any development or event involving a
prospective change, in the financial condition, business, properties, results of
operations or prospects of the Issuer and its subsidiaries taken as a whole
which, in the judgment of a majority in interest of the Initial Purchasers
including Credit Suisse, is material and adverse and makes it impractical or
inadvisable to proceed with completion of the offering or the sale of and
payment for the Securities; (ii) any downgrading in the rating of any debt
securities of the Issuer by any “nationally recognized statistical rating
organization” (as defined for purposes of Rule 436(g) under the Securities Act),
or any public announcement that any such organization has under surveillance or
review its rating of any debt securities of the Issuer (other than an
announcement with positive implications of a possible upgrading, and no
implication of a possible downgrading, of such rating); (iii) any change in U.S.
or international financial, political or economic conditions or currency
exchange rates or exchange controls as would, in the judgment of a majority in
interest of the Initial Purchasers including Credit Suisse, be likely to
prejudice materially the success of the proposed issue, sale or distribution of
the Securities, whether in the primary market or in respect of dealings in the
secondary market, (iv) any material suspension or material limitation of trading
in securities generally on the New York Stock Exchange, or any setting of
minimum prices for trading on such exchange; (v) or any suspension of trading of
any securities of the Issuer on any exchange or in the over-the-counter market;
(vi) any banking moratorium declared by U.S. Federal or New York authorities;
(vii) any major disruption of settlements of securities or clearance services in
the United States or (viii) any attack on, outbreak or escalation of hostilities
or act of terrorism involving the United States, any declaration of war by
Congress or any other national or international calamity or emergency if, in the
judgment of a majority in interest of the Initial Purchasers including Credit
Suisse, the effect of any such attack, outbreak, escalation, act, declaration,
calamity or emergency makes it impractical or inadvisable to proceed with
completion of the offering or sale of and payment for the Securities.

(b) The Issuer shall have requested and caused Morgan, Lewis & Bockius LLP,
counsel to the Issuer, to have furnished to the Representatives their opinion,
dated the Closing Date and addressed to the Representatives, to the effect that:

(i) The Issuer is a corporation presently subsisting under the laws of the
Commonwealth of Pennsylvania, with all requisite corporate power and authority
to own, lease and operate its properties and to carry on its business as
described in the General Disclosure Package and the Final Offering Circular;

(ii) Penn Natural is a corporation presently subsisting under the laws of the
Commonwealth of Pennsylvania, with all requisite corporate power and authority
to own, lease and operate its properties and to carry on its business as
described in the General Disclosure Package and the Final Offering Circular; all
of the issued and outstanding capital stock of Penn Natural has been duly
authorized and validly issued and is fully paid and nonassessable; and the
capital stock of Penn Natural, directly or through subsidiaries, is owned free
from liens, encumbrances and defects;

(iii) The Indenture has been duly authorized, executed and delivered by the
Issuer and constitutes the legal, valid and binding obligation of the Issuer,
enforceable against the Issuer in accordance with its terms, subject (i) to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization
moratorium and similar laws relating to or affecting creditors’ rights and
remedies generally and (ii) as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing, regardless of whether enforcement is sought in a proceeding at law or
in equity, and except (a) to the extent that a waiver of rights under any usury
laws may be unenforceable and (b) that rights to indemnification and
contribution thereunder may be limited by federal or state securities laws or
public policy relating thereto;

(iv) The Securities have been duly authorized and, when executed and
authenticated in accordance with the provisions of the Indenture and delivered
to and paid for by the Initial Purchasers as contemplated by this Agreement,
will constitute the legal, valid and binding obligations of the Issuer,
enforceable against the Issuer in accordance with their terms and entitled to
the benefits of the Indenture, subject (i) to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws relating to
or affecting creditors’ rights and remedies generally and (ii) as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing, regardless of whether
enforcement is sought in a proceeding at law or in equity, and except (a) to the
extent that a waiver of rights under any usury laws may be unenforceable and
(b) that rights to indemnification and contribution thereunder may be limited by
federal or state securities laws or public policy relating thereto;

(v) The statements in the General Disclosure Package under the caption
“Description of the Notes,” insofar as they constitute descriptions of the
Indenture, the Securities and the Registration Rights Agreement or refer to
statements of law or legal conclusions under New York, Pennsylvania corporate or
federal law, constitute fair summaries thereof in all material respects;

(vi) Except for the registration of the securities certificate relating to the
Securities by the PUC, which registration has been obtained by the PUC Order, no
consent, approval, authorization or order of, or filing with, any governmental
agency or body or any court is required for the consummation of the transactions
contemplated by this Agreement and the Registration Rights Agreement in
connection with the issuance and sale of the Securities by the Issuer, except
for the filing of the Exchange Offer Registration Statement or the Shelf
Registration Statement (each as defined in the Registration Right Agreement),
qualification of the Trustee, and order of the Commission declaring the Exchange
Offer Registration Statement or the Shelf Registration Statement effective, and
except for such as will be obtained and made under the Securities Act and the
Trust Indenture Act and such as may be required under state securities or blue
sky laws (as to which state securities or blue sky laws we express no opinion),
which, if not obtained or made, would not have a material adverse effect upon
the financial condition, business, properties or results of operations of the
Issuer;

(vii) The execution, delivery and performance of the Indenture, this Agreement
and the Registration Rights Agreement, the issuance and sale of the Securities,
and the consummation by the Issuer of the other transactions contemplated
thereby will not (i) result in a violation of the certificate of incorporation
or bylaws of the Issuer, (ii) breach or result in a default under any provision
of any agreement or instrument filed as an exhibit to any of the Issuer’s
reports heretofore filed with the Securities and Exchange Commission pursuant to
Section 13(a) or 15(d) of the Exchange Act that is incorporated by reference
into the Offering Circular (other than as described in the Offering Circular and
except for documents, agreements or other instruments that will be extinguished
on the Closing Date), (iii) result in a violation of any federal law of the
United States or any law of the Commonwealth of Pennsylvania or any regulation
thereunder, or (iv) violate any judicial or administrative judgment, order or
decree known to such counsel to which the Issuer is subject;

(viii) This Agreement has been duly authorized, executed and delivered by the
Issuer;

(ix) The Registration Rights Agreement has been duly authorized, executed and
delivered by the Issuer and constitutes the legal, valid and binding obligation
of the Issuer, enforceable against the Issuer in accordance with its terms,
subject (i) to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization moratorium and similar laws relating to or affecting creditors’
rights and remedies generally and (ii) as to enforceability, to general
principles of equity, including principals of commercial reasonableness, good
faith and fair dealing, regardless of whether enforcement is sought in a
proceeding at law or in equity, and except (a) to the extent that a waiver of
rights under any usury laws may be unenforceable and (b) that rights to
indemnification and contribution thereunder may be limited by federal or state
securities laws or public policy relating thereto;

(x) Except as disclosed in the General Disclosure Package and the Final Offering
Circular, the Issuer possesses adequate certificates, authorities or permits
issued by appropriate governmental agencies or bodies necessary to conduct the
business now operated by it and has not received any notice of proceedings
relating to the revocation or modification of any such certificate, authority or
permit that would reasonably be expected to have, individually or in the
aggregate, a material adverse effect on the Issuer and its subsidiaries taken as
a whole;

(xi) The Issuer is not and, after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in the
General Disclosure Package, will not be an “investment company” as defined in
the Investment Company Act; and

(xii) Assuming the accuracy of the representations and warranties and compliance
with the agreements contained in this Agreement, it is not necessary in
connection with (i) the offer and sale of the Securities to the Initial
Purchasers pursuant to this Agreement or (ii) the resales of the Securities by
the Initial Purchasers in the manner contemplated by this Agreement, to register
the Securities under the Securities Act or to qualify an indenture in respect
thereof under the Trust Indenture Act.

In addition, such counsel shall state that it has participated in conferences
with officers and other representatives of the Issuer and representatives of the
independent registered public accounting firm for the Issuer and the PG Energy
Business at which conferences the contents of the General Disclosure Package and
the Final Offering Circular and related matters were discussed, and that,
although such counsel has not independently verified and need not pass upon, or
assume responsibility for, the accuracy, completeness or fairness of the
statements contained in the General Disclosure Package and the Final Offering
Circular (except to the extent specified in the foregoing opinion), no facts
have come to such counsel’s attention which lead such counsel to believe that
(i) the Final Offering Circular (including any Exchange Act Report incorporated
by reference therein), or any amendment or supplement thereto, as of the date
thereof and the date of such opinion, contained any untrue statement of a
material fact or omitted to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; (ii) the documents specified in a schedule to such
counsel’s letter, consisting of those included in the General Disclosure
Package, when taken together as a whole, as of the Applicable Time, contained an
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements contained therein, in
the light of circumstances under which they were made, not misleading, it being
understood that such counsel need express no opinion as to the financial
statements or other financial data contained or incorporated by reference in the
General Disclosure Package, the Final Offering Circular and the Exchange Act
Reports.

In rendering their opinions as aforesaid, such counsel may rely upon an opinion
or opinions, each dated the Closing Date, of other counsel retained by them or
the Issuer as to laws of any jurisdiction other than the United States or the
States of New York and Pennsylvania; provided that (A) each such local counsel
is reasonably acceptable to you and (B) such reliance is expressly authorized by
each opinion so relied upon and a copy of each such opinion is delivered to you
and is, in form and substance, reasonably satisfactory to you and your counsel.

In rendering such opinion, such counsel may (A) rely in respect of matters of
fact upon certificates (original counterparts of which shall be furnished to
you) of officers and employees of the Issuer and upon information obtained from
public officials, (B) rely wholly upon (without independent investigation)
opinions of other counsel issued in connection with the transactions
contemplated by this Agreement, (C) state that their opinion is limited to
federal laws, New York law and Pennsylvania law, and (D) assume that all
documents submitted to them as originals are authentic, that all copies
submitted to them conform to the originals thereof, and that the signatures on
all documents examined by such counsel are genuine.

(c) The Representatives shall have received from Shearman & Sterling LLP,
counsel for the Initial Purchasers, such opinion or opinions, dated the Closing
Date and addressed to the Representatives, with respect to the issuance and sale
of the Securities, the Indenture, the General Disclosure Package, the Final
Offering Circular (together with any supplement thereto) and other related
matters as the Representatives may reasonably require, and the Issuer shall have
furnished to such counsel such documents as they request for the purpose of
enabling them to pass upon such matters.

(d) The Issuer shall have furnished to the Representatives a certificate, signed
by the President or any Vice President and a principal financial or accounting
officer of the Issuer, dated the Closing Date, in which such officers, to the
best of their knowledge after reasonable investigation, certify to the effect
that:

(i) the representations and warranties of the Issuer in this Agreement are true
and correct on the date hereof and on the Closing Date with the same force and
effect as if made on and as of the date hereof and the Closing Date,
respectively, that the Issuer has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied hereunder at or prior to the
Closing Date; and

(ii) subsequent to the date of the most recent financial statements included or
incorporated by reference in the General Disclosure Package, there has been no
material adverse change, nor any development or event involving a prospective
material adverse change, in the financial condition, business, properties,
results of operations or prospects of the Issuer and its subsidiaries taken as a
whole, except as set forth in the General Disclosure Package.

(e) The Issuer shall have requested and caused PricewaterhouseCoopers LLP, the
independent registered public accounting firm for the Issuer and the PG Energy
Business, to have furnished to the Representatives, at the Applicable Time and
at the Closing Date, letters (which may refer to letters previously delivered to
one or more of the Initial Purchasers), dated respectively as of the Applicable
Time and as of the Closing Date, in form and substance satisfactory to the
Representatives.

(f) The Issuer and the Trustee shall have entered into the Indenture and you
shall have received counterparts, conformed as executed, thereof.

(g) To the Issuer’s knowledge, the Acquisition Order is not the subject of any
appeal or other proceeding that would have a material adverse effect on the
timely consummation of the Acquisition or the financial condition, business,
properties, results of operations or prospects of the Issuer and its
subsidiaries taken as a whole.

(h) Prior to the Closing Date, the Issuer shall have furnished to the
Representatives such further information, certificates and documents as the
Representatives may reasonably request.

If any of the conditions specified in this Section 7 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions and
certificates mentioned above or elsewhere in this Agreement shall not be
reasonably satisfactory in form and substance to the Representatives and counsel
for the Initial Purchasers, this Agreement and all obligations of the Initial
Purchasers hereunder may be canceled at the Closing Date by the Representatives.
Notice of such cancellation shall be given to the Issuer in writing or by
telephone or facsimile confirmed in writing.

The documents required to be delivered by this Section 7 shall be delivered at
the office of Shearman & Sterling LLP, counsel for the Initial Purchasers, at
599 Lexington Avenue, New York, New York 10022, on the Closing Date.

8. Indemnification and Contribution. (a) The Issuer will indemnify and hold
harmless each Initial Purchaser, its officers, partners, members, directors and
its affiliates and each person, if any, who controls such Initial Purchaser
within the meaning of Section 15 of the Securities Act, against any losses,
claims, damages or liabilities, joint or several, to which such Initial
Purchaser may become subject, under the Securities Act or the Exchange Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in the Preliminary Offering
Circular or the Final Offering Circular (including the Exchange Act Reports
incorporated by reference therein), in each case as amended or supplemented, or
any Issuer Free Writing Communication or the information contained in the Terms
Communication, in each case as amended or supplemented, or arise out of or are
based upon the omission or alleged omission to state therein a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading and will reimburse each
Initial Purchaser for any legal or other expenses reasonably incurred by such
Initial Purchaser in connection with investigating or defending any such loss,
claim, damage, liability or action as such expenses are incurred; provided,
however, that the Issuer will not be liable in any such case to the extent that
any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement in or omission or alleged omission
from any of such documents in reliance upon and in conformity with written
information furnished to the Issuer by any Initial Purchaser through the
Representatives specifically for use therein, it being understood and agreed
that the only such information consists of the information described as such in
subsection (b) below; and provided, further, that with respect to any untrue
statement or alleged untrue statement in or omission or alleged omission from
any Preliminary Offering Circular, Issuer Free Writing Communication or
supplemental disclosure document, the indemnity agreement contained in this
subsection (a) shall not inure to the benefit of any Initial Purchaser that sold
the Securities concerned to the person asserting any such losses, claims,
damages or liabilities, to the extent that such sale was an initial resale by
such Initial Purchaser and any such loss, claim, damage or liability of such
Initial Purchaser results from the fact that there was not conveyed to such
person, at or prior to the time of the sale of such Securities to such person, a
copy of the Preliminary Offering Circular, Issuer Free Writing Communication or
other supplemental disclosure document correcting such untrue statement or
omission or alleged untrue statement or omission (exclusive of any material
included therein but not attached thereto, with any material filed with the
Commission that is incorporated by reference therein being deemed conveyed for
this purpose upon such filing) if the Issuer or its representatives had
furnished prior to the Applicable Time copies of such Preliminary Offering
Circular, Issuer Free Writing Communication or supplemental disclosure document
to such Initial Purchaser and had specifically advised such Initial Purchaser
prior to the Applicable Time of such untrue statement or omission or alleged
untrue statement or omission that was so corrected.

(b) Each Initial Purchaser will severally and not jointly indemnify and hold
harmless the Issuer, its directors and officers and each person, if any, who
controls the Issuer within the meaning of Section 15 of the Securities Act,
against any losses, claims, damages or liabilities to which the Issuer may
become subject, under the Securities Act or the Exchange Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact contained in the Preliminary Offering Circular or
the Final Offering Circular (including the Exchange Act Reports incorporated by
reference therein), in each case as amended or supplemented, or any Issuer Free
Writing Communication or the information contained in the Terms Communication,
in each case as amended or supplemented, or arise out of or are based upon the
omission or the alleged omission to state therein a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, in each case to the extent, but only to
the extent, that such untrue statement or alleged untrue statement or omission
or alleged omission was made in reliance upon and in conformity with written
information furnished to the Issuer by such Initial Purchaser through the
Representatives specifically for use therein, and will reimburse any legal or
other expenses reasonably incurred by the Issuer in connection with
investigating or defending any such loss, claim, damage, liability or action as
such expenses are incurred, it being understood and agreed that the only such
information furnished by any Initial Purchaser consists of the following
information in the Preliminary and Final Offering Circular furnished on behalf
of each Initial Purchaser: the table following the first paragraph, and the
third, sixth and seventh paragraphs under the caption “Plan of Distribution”;
provided, however, that the Initial Purchasers shall not be liable for any
losses, claims, damages or liabilities arising out of or based upon the Issuer’s
failure to perform its obligations under Section 5(a) of this Agreement.

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under
subsection (a) or (b) above, notify the indemnifying party of the commencement
thereof; but the failure to notify the indemnifying party shall not relieve it
from any liability that it may have under subsection (a) or (b) above except to
the extent that it has been materially prejudiced (through the forfeiture of
substantive rights or defenses) by such failure; and provided further that the
failure to notify the indemnifying party shall not relieve it from any liability
that it may have to an indemnified party otherwise than under subsection (a) or
(b) above. In case any such action is brought against any indemnified party and
it notifies the indemnifying party of the commencement thereof, the indemnifying
party will be entitled to participate therein and, to the extent that it may
wish, jointly with any other indemnifying party similarly notified, to assume
the defense thereof, with counsel satisfactory to such indemnified party (who
shall not, except with the consent of the indemnified party, be counsel to the
indemnifying party), and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such indemnified party under this
Section 8 for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement of any pending or
threatened action in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party unless such settlement includes (i) an unconditional release of such
indemnified party from all liability on any claims that are the subject matter
of such action and (ii) does not include a statement as to or an admission of
fault, culpability or failure to act by or on behalf of any indemnified party.

(d) If the indemnification provided for in this Section 8 is unavailable or
insufficient to hold harmless an indemnified party under subsection (a) or
(b) above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities referred to in subsection (a) or (b) above (i) in such proportion as
is appropriate to reflect the relative benefits received by the Issuer on the
one hand and the Initial Purchasers on the other from the offering of the
Securities or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Issuer on the one hand and the Initial Purchasers on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities as well as any other relevant equitable
considerations. The relative benefits received by the Issuer on the one hand and
the Initial Purchasers on the other shall be deemed to be in the same proportion
as the total net proceeds from the offering (before deducting expenses) received
by the Issuer bear to the total discounts and commissions received by the
Initial Purchasers from the Issuer under this Agreement. The relative fault
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Issuer or the
Initial Purchasers and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission. The amount paid by an indemnified party as a result of the losses,
claims, damages or liabilities referred to in the first sentence of this
subsection (d) shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any action or claim which is the subject of this subsection (d). Notwithstanding
the provisions of this subsection (d), no Initial Purchaser shall be required to
contribute any amount in excess of the amount by which the total price at which
the Securities purchased by it were resold exceeds the amount of any damages
which such Initial Purchaser has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission. The
Initial Purchasers’ obligations in this subsection (d) to contribute are several
in proportion to their respective purchase obligations and not joint.

(e) The obligations of the Issuer under this Section 8 shall be in addition to
any liability which the Issuer may otherwise have and shall extend, upon the
same terms and conditions, to each person, if any, who controls any Initial
Purchaser within the meaning of the Securities Act or the Exchange Act; and the
obligations of the Initial Purchasers under this Section shall be in addition to
any liability which the respective Initial Purchasers may otherwise have and
shall extend, upon the same terms and conditions, to each person, if any, who
controls the Issuer within the meaning of the Securities Act or the Exchange
Act.

9. Default by an Initial Purchaser. If any Initial Purchaser or Initial
Purchasers default in their obligations to purchase Securities hereunder and the
aggregate principal amount of Securities that such defaulting Initial Purchaser
or Initial Purchasers agreed but failed to purchase does not exceed 10% of the
total principal amount of Securities, Credit Suisse may make arrangements
satisfactory to the Issuer for the purchase of such Securities by other persons,
including any of the Initial Purchasers, but if no such arrangements are made by
the Closing Date, the non-defaulting Initial Purchasers shall be obligated
severally, in proportion to their respective commitments hereunder, to purchase
the Securities that such defaulting Initial Purchasers agreed but failed to
purchase. If any Initial Purchaser or Initial Purchasers so default and the
aggregate principal amount of Securities with respect to which such default or
defaults occur exceeds 10% of the total principal amount of Securities and
arrangements satisfactory to Credit Suisse and the Issuer for the purchase of
such Securities by other persons are not made within 48 hours after such
default, this Agreement will terminate without liability on the part of any
non-defaulting Initial Purchaser or the Issuer, except as provided in
Section 10. In any such case that does not result in a termination of this
Agreement, the Issuer and the Initial Purchasers may postpone the closing date
for not longer than seven (7) days, in order that the required changes, if any,
in the Offering Circular or any other documents or arrangements may be effected.
As used in this Agreement, the term “Initial Purchaser” includes any person
substituted for an Initial Purchaser under this Section. Nothing herein will
relieve a defaulting Purchaser from liability for its default.

10. Termination; Certain Representations and Indemnities to Survive. The
respective indemnities, agreements, representations, warranties and other
statements of the Issuer or its officers and of the several Initial Purchasers
set forth in or made pursuant to this Agreement will remain in full force and
effect, regardless of any investigation, or statement as to the results thereof,
made by or on behalf of any Initial Purchaser, the Issuer or any of their
respective representatives, officers or directors or any controlling person, and
will survive delivery of and payment for the Securities. If this Agreement is
terminated pursuant to Section 9 or if for any reason the purchase of the
Securities by the Initial Purchasers is not consummated, the Issuer shall remain
responsible for the expenses to be paid or reimbursed by it pursuant to
Section 5 and the respective obligations of the Issuer and the Initial
Purchasers pursuant to Section 8 shall remain in effect. If the purchase of the
Securities by the Initial Purchasers is not consummated for any reason other
than solely because of the termination of this Agreement pursuant to Section 9
or the occurrence of any event specified in clause (i), (iii), (iv), (v), (vi),
(vii) or (viii) of Section 7(a), the Issuer will reimburse the Initial
Purchasers for all out-of-pocket expenses (including fees and disbursements of
counsel) reasonably incurred by them in connection with the offering of the
Securities.

11. Notices. All communications hereunder will be in writing and effective only
on receipt, and, if sent to the Representatives, will be mailed, delivered or
telefaxed, in the case of (i) Credit Suisse Securities (USA) LLC shall be
directed to it at Eleven Madison Avenue, New York, New York 10010-3629,
Attention: Short and Medium Term Finance Department (Facsimile No. (212)
325-8183); or (ii) Wachovia Capital Markets, LLC shall be directed to it at One
Wachovia Center, 301 South College Street, TW-8, Charlotte, North Carolina
28288-0602, Attention: Syndicate Desk (Facsimile No. (704) 383-0661), in each
case with a copy to Shearman & Sterling LLP, 599 Lexington Avenue, New York, New
York 10022, Attention: Lisa Jacobs, Esq.; and notices to the Issuer shall be
directed to it at 460 North Gulph Road, King of Prussia, PA 19406, Attention:
Treasurer (Facsimile No. (610) 992-3259), with a copy to Morgan, Lewis & Bockius
LLP, 1111 Pennsylvania Avenue, N.W., Washington, D.C. 20004, Attention: Linda
Griggs, Esq. (Facsimile No. (202) 739-3001).

12. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the officers, directors,
employees, agents and controlling persons referred to in Section 8(a) hereof,
and no other person will have any right or obligation hereunder, except that
holders of Securities shall be entitled to enforce the agreements for their
benefit contained in the second and third sentences of Section 5(b) hereof
against the Issuer as if such holders were parties thereto.

13. Representation of Purchasers. You will act for the several Initial
Purchasers in connection with this purchase, and any action under this Agreement
taken by you jointly or by Credit Suisse will be binding upon all the Initial
Purchasers.

14. No Fiduciary Duty. The Issuer acknowledges and agrees that: (a) the
Representatives have been retained solely to act as agents in connection with
the sale of the Issuer’s Securities and that no fiduciary, advisory or agency
relationship between the Issuer and the Initial Purchasers has been created in
respect of any of the transactions contemplated by this Agreement, irrespective
of whether the Representatives have advised or are advising the Issuer on other
matters; (b) the price of the Securities set forth in this Agreement was
established by the Issuer following discussions and arms length negotiations
with the Representatives and the Issuer is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated by this Agreement or the Preliminary or Final Offering
Circular; (c) it has been advised that the Representatives and their affiliates
are engaged in a broad range of transactions which may involve interests that
differ from those of the Issuer and that the Representatives have no obligation
to disclose such interests and transactions to the Issuer by virtue of any
fiduciary, advisory or agency relationship; and (d) it waives, to the fullest
extent permitted by law, any claims it may have against the Representatives for
breach of fiduciary duty or alleged breach of fiduciary duty and agrees that the
Representatives shall have no liability (whether direct or indirect) to the
Issuer in respect of such a fiduciary duty claim or to any person asserting a
fiduciary duty claim on behalf of or in right of the Issuer, including
stockholders, employees or creditors of the Issuer.

15. Integration. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Issuer and the Initial
Purchasers, or any of them, with respect to the subject matter hereof.

16. Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to principles
of conflicts of laws. The Issuer hereby submits to the non-exclusive
jurisdiction of the Federal and state courts in the Borough of Manhattan in The
City of New York in any suit or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.

17. Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same agreement.

18. Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.

19. Definitions. The terms that follow, when used in this Agreement, shall have
the meanings indicated:

“Applicable Time” shall mean 3:07 p.m. (Eastern time) on the date of this
Agreement.

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City.

“Free Writing Communication” shall mean a written communication (as such term is
defined in Rule 405 under the Securities Act) that constitutes an offer to sell
or a solicitation of an offer to buy the Securities and is made by means other
than the Preliminary Offering Circular or the Final Offering Circular.

“General Disclosure Package” shall mean the Preliminary Offering Circular,
together with any Issuer Free Writing Communication existing at the Applicable
Time, which constitute the information intended for general distribution to
prospective investors, and are specified in Schedule II to this Agreement
(including the term sheet listing the final terms of the Securities and their
offering, included in Schedule IV to this Agreement, which is referred to as the
“Terms Communication”), considered together with the offering price on the cover
page of the Final Offering Circular and the statements under the caption
“Description of Securities” in the Final Offering Circular.

“Issuer Free Writing Communication” shall mean a Free Writing Communication,
specified in Schedule III to this Agreement, prepared by or on behalf of the
Issuer, used or referred to by the Issuer or containing a description of the
final terms of the Securities or of their offering, in the form retained in the
Issuer’s records.

“Supplemental Marketing Material” shall mean any Issuer Free Writing
Communication other than any Issuer Free Writing Communication specified in
Schedule III to this Agreement.

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended and
the rules and regulations of the Commission promulgated thereunder.

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the Issuer
and the several Initial Purchasers.

1

Very truly yours,

UGI UTILITIES, INC.

By:     
Name:
Title:


The foregoing Agreement is

hereby confirmed and accepted

as of the date first written above.

CREDIT SUISSE SECURITIES (USA) LLC


WACHOVIA CAPITAL MARKETS, LLC

Acting on behalf of themselves

and as the Representatives of

the several Initial Purchasers

By: CREDIT SUISSE SECURITIES (USA) LLC



      By:

Name:

Title:

By: WACHOVIA CAPITAL MARKETS, LLC



      By:

Name:

2

Title:SCHEDULE I

                      Principal Amount   Principal Amount     of 2016 Notes to  
of 2036 Notes to Initial Purchasers   be Purchased   be Purchased
Credit Suisse Securities (USA) LLC
  $ 122,500,000     $ 70,000,000  
Wachovia Capital Markets, LLC
  $ 26,250,000     $ 15,000,000  
Citigroup Global Markets Inc.
  $ 26,250,000     $ 15,000,000  
Total
  $ 175,000,000     $ 100,000,000  

3

SCHEDULE II

Contents of General Disclosure Package

1. Preliminary Offering Circular, dated September 11, 2006.

2. Terms Communication, dated September 12, 2006, in the form set forth in
Schedule IV.

4

SCHEDULE III

Issuer Free Writing Communications

1. Terms Communication, dated September 12, 2006, in the form set forth in
Schedule IV.

5

SCHEDULE IV

Terms Communication (attached)

6